Case 2:17-cv-14158-BAF-DRG ECF No. 29 filed 10/05/18       PageID.276    Page 1 of 4




                UNITED STATES DISTRICT COURT
   IN THE EASTERN DISTRICT OF MICHIGAN -- SOUTHERN DIVISION

RANDY CLEARY,

       Plaintiff,
                                             Case No. 2:17-CV-14158-BAF-DRG
-vs-                                         Hon. Bernard A. Friedman
                                             Magistrate Judge: David R. Grand

CORELOGIC RENTAL PROPERTY
SOLUTIONS, LLC

       Defendant.


            PLAINTIFF’S MOTION TO SUBSTITUTE COUNSEL

       For the reasons set forth in the accompanying brief in support, the Plaintiff

Randy Cleary moves to substitute attorney Leslie A. Brueckner for Lucas Rhoads as

counsel for Plaintiff.

                                       Respectfully Submitted,


                                       By: s/ Leslie A. Brueckner
                                       Leslie A. Brueckner (Cal. Bar 140968)
                                       PUBLIC JUSTICE
                                       Attorney for Randy Cleary
                                       475 14th Street, Suite 610
                                       Oakland, CA 94612
                                       (510) 622-8205
                                       lbrueckner@publicjustice.net
Dated: October 5, 2018
Case 2:17-cv-14158-BAF-DRG ECF No. 29 filed 10/05/18        PageID.277    Page 2 of 4




                UNITED STATES DISTRICT COURT
   IN THE EASTERN DISTRICT OF MICHIGAN -- SOUTHERN DIVISION

RANDY CLEARY,

       Plaintiff,
                                             Case No. 2:17-CV-14158-BAF-DRG
-vs-                                         Hon. Bernard A. Friedman
                                             Magistrate Judge: David R. Grand

CORELOGIC RENTAL PROPERTY
SOLUTIONS, LLC

       Defendant.


                                    Argument

       Lucas Rhoads has terminated employment with the law firm of Public Justice.

Since that date, attorney Leslie Brueckner has assumed responsibility for the file on

behalf of Public Justice. Accordingly, Randy Cleary requests that the Court

substitute Leslie A. Brueckner as counsel of record for Lucas Rhoads and terminate

Lucas Rhoads' appearance.
Case 2:17-cv-14158-BAF-DRG ECF No. 29 filed 10/05/18   PageID.278   Page 3 of 4




                                   Respectfully Submitted,


                                   By: s/ Leslie A. Brueckner
                                   Leslie A. Brueckner (Cal. Bar 140968)
                                   PUBLIC JUSTICE
                                   Attorney for Randy Cleary
                                   475 14th Street, Suite 610
                                   Oakland, CA 94612
                                   (510) 622-8205
                                   lbrueckner@publicjustice.net
Dated: October 5, 2018
Case 2:17-cv-14158-BAF-DRG ECF No. 29 filed 10/05/18         PageID.279    Page 4 of 4




                               Certificate of Service

      I certify that on October 2, 2018, I electronically filed the document above

with the Clerk of the Court and served this document on all parties entitled to notice

via the CM/ECF system.

                                       Respectfully Submitted,


                                       By: s/ Leslie A. Brueckner
                                       Leslie A. Brueckner (140968)
                                       PUBLIC JUSTICE
                                       Attorney for Randy Cleary
                                       475 14th Street, Suite 610
                                       Oakland, CA 94611
                                       (510) 622-8205
                                       LBrueckner@publicjustice.net
Dated: October 2, 2018
